Citation Nr: 1020356	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder with pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2009 the Board remanded the issue for further 
development.  The requested development should be amended as 
discussed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to bilateral pterygium.  The 
Veteran's induction examination shows that he had pterygium 
upon entry into the service.  The Veteran served for 20 years 
and received regular treatment for his eyes while in service.  
The Veteran was afforded a VA examination in February 2010.  
The examiner stated that the Veteran's condition was caused 
by his active service.  This opinion must be further 
explained.  As the condition is shown to have pre-existed 
active service, the examiner should clarify as to whether 
pterygium was permanently aggravated by the Veteran's active 
service.  In the alternative, the examiner should state 
whether the Veteran's current eye disorder is different from 
that noted on his induction examination, and if so, whether 
the Veteran's current condition was caused by service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Return the claims file to the VA 
examiner for clarification.  The examiner 
should amend his opinion to state whether 
the Veteran's bilateral pterygium was 
permanently aggravated, beyond the normal 
progression of the disease, by the 
Veteran's active service.  If the 
condition was not permanently aggravated, 
the examiner should explain how the 
Veteran's condition can be both noted at 
induction, and caused by active service.  
If the Veteran's current eye disorder is 
distinct from that noted at induction, the 
examiner should state whether the current 
condition was at least as likely as not 
caused by the Veteran's active service. 
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


